Opinion issued October 20, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00888-CV
                           ———————————
                          GLEN SUMNER, Appellant
                                        V.
   BOARD OF ADJUSTMENTS OF THE CITY OF SPRING VALLEY
VILLAGE, TEXAS, THE CITY OF SPRING VALLEY VILLAGE, TEXAS,
  ART FLORES, RICHARD R. ROCKENBAUGH, AND BETTY LUSK,
                         Appellees


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-45239


                         MEMORANDUM OPINION

      In five issues, Glen Sumner appeals from the trial court’s order granting the

plea to the jurisdiction and motion for summary judgment filed by the Board of

Adjustments of Spring Valley Village, The City of Spring Valley Village, Art
Flores, Richard Rockenbaugh, and Betty Lusk. Sumner argues that (1) insufficient

evidence supported the Board’s decision to grant a variance of a city ordinance;

(2) the Board abused its discretion in upholding Flores’s grant of a Certificate of

Occupancy and Compliance; (3) he has a property interest in his neighbor’s

compliance with City ordinances; (4) he was denied a constitutional right to cross-

examination of witnesses at a Board hearing; and (5) the City’s adoption of various

ordinances violated his substantive due process rights. Finding no error, we affirm.

                                     Background

      The City of Spring Valley Village is a zoned city in Texas. The Board of

Adjustments of Spring Valley Village, also called the Zoning Board of

Adjustment, considers requests for variances to the City’s ordinances. Flores is the

City’s building official and zoning administrator. Rockenbaugh, now retired, was

the City Administrator at all relevant times. Lusk is the secretary of the Board and

the City. We refer to the defendants collectively as Spring Valley.

      Since 1983, Sumner has owned and lived in a property in the Spring Oaks

Section 3 subdivision of the City. His neighbor, Janelia Tse, purchased an adjacent

property in 2009, where she and her husband, Passopon Khanausakpkul—together,

known as the Khans 1—live.



1
      All parties have referred to Tse and Khanausakpkul as the Khans, and the
      Residential Building Permit that they filed with the City identifies the owner of the
                                            2
      In 2009, the Khans applied for a building permit from the City to construct

an addition to their house, with a second story. The City granted the permit in

December 2009 or January 2010. According to the survey that the Khans presented

to the City with their application, the addition would be located 8.1 feet from the

property line that—they believed—separated their property from Sumner’s.

      After the Khans completed structural work on the new addition, Sumner

suspected that the addition violated the City’s Building Setback Ordinance, which

provides, “For adjoining side property lines, the side building setback shall be not

less than eight feet (8’).” SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING

ORDINANCES § 05:02:03.09.03.01 (2006). Sumner hired GeoSurv, a land surveying

company, to determine the property line between the Khans’ lot and his lot.

GeoSurv reviewed deed records associated with the properties and discovered an

apparent error in the conveyance history of Sumner’s lot.

      Sumner’s property consists of Lot 274 and a portion of what was originally

designated Lot 273. Lot 273 is a parcel that was originally 73.0 feet wide.

Sumner’s earliest predecessors in title had conveyed the southeasterly 36.5 feet of

Lot 273, but later conveyances described his property as including only the

southeasterly 35.5 feet of the lot. By comparison, the Khans’ lot included the

northwesterly 36.5 feet of Lot 273. This resulted in an almost one-foot strip of land

      property in question as “Pat Khan.” For clarity, we will likewise refer to Tse and
      Khanausakpkul as the Khans.
                                           3
situated between the Khan and Sumner properties and not included in either the

Khan or Sumner deeds.2 GeoSurv assumed that the number 35.5 feet in Sumner’s

deed was a scrivener’s error and that the Khans’ property line was correct.

GeoSurv concluded that the Khans’ addition was 7.5 feet from the Khans’ property

line. This meant that the addition was approximately six inches closer to the

property line than the 8 feet permitted by the Building Setback Ordinance.

      Sumner reported GeoSurv’s findings to the City’s building official, Flores.

Flores then notified the Khans, through their contractor, that he could not issue a

Certificate of Occupancy and Compliance because the addition did not comply

with the Building Setback Ordinance. On June 7, 2010, the Khans applied to the

Board for a variance of that ordinance.

      On June 29, the Board held a hearing on the Khans’ variance application. At

the hearing, the Khans’ surveyor, Keith White, and contractor, Paul Waller,

admitted that the survey that White had prepared and that Waller had submitted as

part of the Khans’ application for a permit was incorrect. Indeed, they both

testified that the entire neighborhood had surveying and platting problems due to

errors over the years and movement of various survey markers. Sumner attended


2
      GeoSurv also discovered apparent errors in earlier surveys of each parcel and in
      the platting of the neighborhood, with the result that the widths of the Khan and
      Sumner parcels varied from one end of their not-quite-common boundary to the
      other. As a result, the strip of no-man’s-land between the parcels was somewhat
      less than one foot wide.
                                          4
that hearing but was not permitted to ask any questions because he was not a party

to the variance application proceeding. He also did not submit any questions for

the Board to ask any witnesses. After the hearing, on July 12, the Board granted

the variance application.

      Meanwhile, on July 9, Sumner wrote to Flores that he believed that an air

conditioner on the Khans’ property violated the Mechanical Setback Ordinance,

which provides, “Free-standing mechanical equipment shall not be placed closer

than five (5) feet to the property line.” SPRING VALLEY VILLAGE, TEX., PLANNING

& ZONING ORDINANCES § 05:02.13 (1991). He also complained that the new

addition exceeded the City’s Height Zoning Ordinance, which provides, “No

building or structure more than thirty-six feet (36’) in height shall be erected in

Dwelling District ‘A.’” SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING

ORDINANCES § 05:02:03.02 (1991). The height of a building is determined by the

City’s Zoning Ordinance § 03:H.01, which provides:

      The height of a building or structure is the vertical distance above a
      reference datum (established below) measured to the highest point of:
      the coping of a flat roof; the deck line of a mansard roof; the highest
      ridge of a gabled, pitched, or hipped roof; or the highest point of the
      structure. The reference datum shall be selected by either of the
      following, whichever yields a greater height of building or structure:

             .01   The elevation of the highest adjoining public sidewalk or
                   natural ground surface within a 5-foot horizontal distance
                   of the exterior wall of the building or structure when such
                   sidewalk or natural ground surface is not more than 10
                   feet above lowest natural grade of the lot.

                                         5
               .02   An elevation 10 feet higher than the lowest grade when
                     the natural ground surface described in Item 1 above is
                     more than 10 feet above the lowest natural grade of the
                     lot.

SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING ORDINANCES § 03:H.01

(1991). Sumner asked Flores to confirm the building height in the Khans’ building

plans.

         On July 12, Flores issued a Compliance Certificate for the Khans’ addition.

According to Sumner, on July 13, Flores told Sumner that, on the advice of the

City’s attorney, he would not consider Sumner’s complaints regarding the

Mechanical Setback Ordinance because any violation of that ordinance was

covered by the Board’s July 12 variance decision. Sumner alleges that on July 14,

Flores told Sumner that he would not consider Sumner’s allegations regarding the

Height Ordinance.

         On July 15, Sumner filed an application with Lusk, the secretary of the

Board and the City, requesting a hearing on Flores’s decision not to determine

whether the Khans’ property complied with the Height and Mechanical Setback

Ordinances. He requested a ruling that Flores must determine whether the Khans’

home complied with those ordinances before the City could issue an occupancy

permit. Lusk informed Sumner that the City would not hold a hearing on that

appeal. Rockenbaugh confirmed in an email to Sumner that no hearings would be

held, explaining, “Your application for appeal of [the Mechanical Setback

                                          6
Ordinance] was not appropriate because that matter has already been decided . . . in

the ‘Decision of the Board of Adjustment’ signed on July 12, 2010.”

      On July 19, Sumner filed another application with Lusk, appealing only

Flores’s decision with respect to the Height Ordinance. On September 30, 2010,

the Board held a hearing on that issue. At that hearing, the Board heard testimony

from Flores that the City’s public works director had measured the Khans’ addition

and found that it complied with the Height Ordinance, as wells as testimony that

the Khans’ survey showed that it complied. Sumner testified and argued that the

height shown on that survey was inconsistent with Flores’s drawings and that the

height on the survey actually showed the height of the eve of the roof, not the

height of the ridge of the roof. Flores testified that the surveyor had told him that

the measurement was to the top of the roof. Sumner was not permitted to cross-

examine any witnesses and did not submit any questions for any witnesses. At the

conclusion of the hearing, the Board denied Sumner’s appeal without making any

findings regarding the height of the Khans’ addition.

      On July 21, Sumner commenced the present suit by suing the Board in

district court, requesting a writ of certiorari to review the Board’s decisions

regarding the Building Setback Ordinance and Height Ordinance. See TEX. LOC.

GOV’T CODE ANN. § 211.011(a), (c) (permitting judicial review of zoning board

decision by petition for writ of certiorari). He also sought declarations that the


                                         7
Khans’ variance was invalid; that the Board’s decision with respect to the Building

Setback Ordinance did not apply to the Mechanical Setback Ordinance; that Flores

and Rockenbaugh acted with favoritism to the Khans; that Flores and

Rockenbaugh denied Sumner due process and failed to treat him impartially; and

that the Khans’ home violates the Height Ordinance. In his sixth amended petition,

he added the City as a defendant, and in his tenth amended petition, he added Lusk,

Rockenbaugh, and Flores. He continued to seek a writ of certiorari and various

declarations, and also alleged that the City violated his substantive due process

rights under the United States and Texas Constitutions and that the defendants

violated federal law. See 42 U.S.C. § 1983 (2012).

      At some point after the commencement of this suit, Flores asked the Khans

to move an air conditioning unit closer to their house, which they apparently did.

Sumner v. Bd. of Adjustments, No. H–12–2551, 2013 WL 1336604, at *3 (S.D.

Tex. Mar. 29, 2013).3 According to Sumner, however, the unit was moved back to

a distance of four feet from the property line, to comply with a proposed

amendment to the Mechanical Setback Ordinance, rather than the five feet required

by the zoning ordinance then in effect. Id. The city later adopted the proposed

amendment. SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING ORDINANCES



3
      Sumner’s claim against these same parties has also been in the federal court
      system.
                                        8
§ 05:02.013, amended by Spring Valley Village, Tex., Ordinance 2011-05 § 3

(Feb. 15, 2011).

      Meanwhile, in February 2011, Sumner filed a motion for summary judgment

on all claims in his then-live pleading, the fourth amended petition. He did not

attach any evidence to his motion for summary judgment. Instead, he relied on

unsupported and conclusory speculations, such as the assertion that the Khans’

surveyor “almost surely [perpetrated] a deceit” rather than making an honest error,

and employed a strategy of impugning the integrity, professionalism, and

competence of the City Attorney, the City’s litigation counsel, and other City

officials. The trial court never expressly ruled on this motion.

      After Sumner filed his tenth petition raising federal constitutional claims, the

defendants removed the case to federal court and moved for dismissal under

Federal Rule of Civil Procedure 12(b)(6) on the grounds that Sumner had failed to

state a claim upon which relief could be granted. See FED. R. CIV. P. 12(b)(6). The

United States District Court for the Southern District of Texas, Judge Keith P.

Ellison presiding, granted the motion, dismissing Sumner’s federal due process and

equal protection claims. Sumner, 2013 WL 1336604, at *8 (dismissing without

prejudice and granting “one more chance” to amend pleadings). The federal court

reasoned that Sumner had not demonstrated that he had any property interest

protected under Texas law because “there is simply no protected property interest


                                          9
in having a zoning ordinance enforced against one’s neighbors.” Id. at *5 (citing

Horton v. City of Smithville, 117 Fed. App’x 345, 347 (5th Cir. 2004)).

Accordingly, the court dismissed Sumner’s claims based on procedural due

process, substantive due process, and equal protection under the federal

Constitution. Id. at *4–8. Sumner stipulated to dismissal of all of his federal claims

with prejudice and requested remand of all state claims to Texas state court.

Sumner v. Bd. of Adjustments, No. 4:12-cv-02551, Dkt. No. 49, at 1–2 (S.D. Tex.

July 25, 2013). The federal court granted the stipulation, dismissed the federal

claims with prejudice, and remanded the state-law claims. Id., Dkt. No. 50 (S.D.

Tex. July 26, 2013).

      Upon remand to the trial court, the defendants moved for summary

judgment, filed a plea to the jurisdiction, and moved for dismissal of all claims

against the individual defendants. The trial court granted the defendants’ motion

for summary judgment, motion to dismiss, and plea to the jurisdiction. Sumner

moved for a new trial, which the trial court denied. This appeal followed.

      On appeal, Sumner raises five issues. First, he argues that insufficient

evidence supported the Board’s decision to grant the Khans a variance of the

Building Setback Ordinance. Second, he argues that the Board abused its discretion

in upholding Flores’s decision to grant a Certificate of Occupancy and Compliance

to the Khans. Third, he argues that he properly alleged a property interest, for


                                         10
which reason he apparently—but not explicitly—contends that the trial court’s

decision was improper. Fourth, he alleges that he was denied a constitutional right

to cross-examination of witnesses at a Board hearing. Fifth, he contends that the

City violated his substantive due process rights by adopting various ordinances,

namely (1) the 2011 amendment to the Height Ordinance; (2) the 1991 version of

the Third Story Ordinance; 4 (3) a 1991 ordinance defining the term “residential

story”; 5 (4) a 1991 ordinance relating to attic access; 6 (5) the 1991 version of the

Height Ordinance; and (6) the 1981 “Two Story Ordinance.”7 Finally, although he


4
      SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING ORDINANCES § 5B(2)
      (1991).
5
      Id. § 03:S-06.
6
      Id. § 05:02.02.02. This ordinance provides, “Any walk through access door or
      opening from a dwelling to an attic shall be of one-hour fire rated construction and
      shall have both a self closing device and a self latching device.” SPRING VALLEY
      VILLAGE, TEX., PLANNING & ZONING ORDINANCES § 05:02.02.02. Sumner refers
      to this ordinance as the “New Two Story Ordinance.” He cites ordinance by the
      same number each time that he mentions it. He refers to it only twice in his brief;
      both times without any explanation. From the record before us, Section
      05:02.02.02 appears to have no relevance to any issue in this case, and Sumner
      fails to explain the relevance of any other ordinance relating to two-story
      construction. It may be that Sumner intended to refer to Ordinance 05:02.03.03,
      which provides, “No building or structure more than two stories shall be erected in
      Dwelling District ‘A.’” Id. § 05:02.03.03. His briefing, however, provides no
      means of identifying the ordinance upon which he relies or its relevance to this
      case. To the extent his claims depend on Section 05:02.02.02 or any other “New
      Two Story Ordinance,” Sumner has waived them due to inadequate briefing. See
      TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise argument for
      the contentions made, with appropriate citations to authorities and to the record.”).
7
      Sumner cites to this ordinance as “TWO STORY ORDINANCE 115 § 3.e,
      adopted 12/15/1981.” We cannot identify any ordinance matching this description
                                           11
does not identify these arguments as numbered issues, he argues that the final

judgment did not dispose of all of his claims and that the trial court failed to rule

on his motion for summary judgment. 8

                                Standards of Review

      “When a party challenges a zoning board’s action by filing a writ of

certiorari, the district court sits as a court of review to determine the sole question

of the legality of the zoning board’s order.” City of Alamo Heights v. Boyar, 158
S.W.3d 545, 549 (Tex. App.—San Antonio 2005, no pet.) (citing TEX. LOC. GOV’T

CODE ANN. § 211.011(a)); see also City of San Angelo v. Boehme Bakery, 190
S.W.2d 67, 70 (Tex. 1945). The trial court “may grant a writ of certiorari directed

to the board to review the board’s decision.” TEX. LOC. GOV’T CODE ANN.

§ 211.011(c). Because of the use of the word “may,” the trial court’s decision to

grant or deny the writ is discretionary. Hagood v. City of Houston Zoning Bd. of

Adjustment, 982 S.W.2d 17, 18 (Tex. App.—Houston [1st Dist.] 1998, no pet.). “In

such a proceeding, the Board’s determination is presumed legal and the party

challenging the decision has the burden of demonstrating its illegality by

presenting a clear showing of an abuse of discretion.” Bd. of Adjustment of City of

      in the record before us, and Sumner does not explain the relevance of this
      ordinance to any particular claim. We therefore hold that he has waived any
      arguments based on the “Two Story Ordinance” due to inadequate briefing. See
      TEX. R. APP. P. 38.1(i).
8
      Sumner’s brief sets forth a statement of the issues but does not connect any
      particular argument to any particular issue.
                                          12
Dallas v. Billingsley Family Ltd. P’ship, 442 S.W.3d 471, 474 (Tex. App.—Dallas

2013, no pet.); Hagood, 982 S.W.2d at 18; Turcuit v. City of Galveston, 658
S.W.2d 832, 834 (Tex. App.—Houston [1st Dist.] 1983, no writ). “A board abuses

its discretion if it acts ‘without reference to any guiding rules and principles’ or

‘clearly fails to analyze or apply the law correctly.’” Boyar, 158 S.W.3d at 549

(citation and internal alterations omitted) (citing Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) and Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241–42 (Tex. 1985)). Whether a board abused its discretion is a question of law

that may be decided on summary judgment. Bd. of Adjustment for City of San

Antonio v. Kennedy, 410 S.W.3d 31, 35 (Tex. App.—San Antonio 2013, pet.

denied) (citing Boyar, 158 S.W.3d at 549). On appeal, this Court considers that

question de novo. Id.

      We review a trial court’s order granting summary judgment de novo, taking

as true all evidence favorable to the nonmovant and indulging every reasonable

inference and resolving all doubts in the nonmovant’s favor. Valence Operating

Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). “When both sides move for

summary judgment, as they did here, and the trial court grants one motion and

denies the other, reviewing courts consider both sides’ summary-judgment

evidence, determine all questions presented, and render the judgment the trial court




                                        13
should have rendered.” Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s

London, 327 S.W.3d 118, 124 (Tex. 2010).

       “Whether a court has subject matter jurisdiction is a question of law.” Tex.

Dept. of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). “Whether

a pleader has alleged facts that affirmatively demonstrate a trial court’s subject

matter jurisdiction is a question of law reviewed de novo.” Id. “When a plea to the

jurisdiction challenges the pleadings, we determine if the pleader has alleged facts

that affirmatively demonstrate the court’s jurisdiction to hear the cause.” Id. “We

construe the pleadings liberally in favor of the plaintiffs and look to the pleaders’

intent.” Id.

                 Whether the Trial Court’s Judgment Was Final

       Sumner contends that the trial court’s judgment was not final because it did

not address all claims and all parties. This is a challenge to our jurisdiction over the

appeal. “Texas appellate courts have jurisdiction only over final orders or

judgments unless a statute permits an interlocutory appeal.” Ogletree v. Matthews,

262 S.W.3d 316, 318–19 n.1 (Tex. 2007). “[I]n cases in which only one final and

appealable judgment can be rendered, a judgment issued without a conventional

trial is final for purposes of appeal if and only if either it actually disposes of all

claims and parties then before the court, regardless of its language, or it states with

unmistakable clarity that it is a final judgment as to all claims and all parties.”


                                          14
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001). While Sumner

does not designate his attack on the judgment’s finality as one of his numbered

issues, we consider it first because it implicates our jurisdiction over this appeal.

See In re United Servs. Auto Ass’n, 307 S.W.3d 299, 306 (Tex. 2010).

      Sumner’s argument on this jurisdictional issue is as follows:

      Specifically, Appellant’s 11th Amended Petition, filed on August 1,
      2014, includes several amended and revised claims against Appellees
      which were not subject to Appellees’ Motion for Summary Judgment
      and Motion to Dismiss[.] Appellees did not move for any relief as to
      these claims. Additionally, Appellant’s 10th Amended Petition and
      the live pleading, the 11th Amended Petition, both contain many
      actions for declaratory relief against Appellees. As noted in
      Appellant’s Response to Appellees’ Motion for Summary Judgment
      and Appellees’ Motion to Dismiss, Appellees failed to move for relief
      on all declaratory actions as well.

      As a threshold matter, we note that the tenth amended petition was

superseded by the eleventh amended petition and provides no basis for the trial

court to grant any relief or deny the motion for summary judgment or plea to the

jurisdiction. TEX. R. CIV. P. 62 (“an amendment . . . add[s] something to, or

withdraw[s] something from, that which has been previously pleaded”); TEX. R.

CIV. P. 65 (when pleading or other instrument is substituted for an earlier

instrument, the earlier instrument “shall no longer be regarded as a part of the

pleading in the record of the cause”); J.M. Huber Corp. v. Santa Fe Energy Res.,

871 S.W.2d 842, 844 (Tex. App.—Houston [14th Dist.] 1994, writ denied) (“An



                                         15
amended petition also supersedes all prior petitions and operates to dismiss parties

and causes of action to the extent they are omitted from the amended pleading.”).

      Sumner’s argument is incorrect in that Spring Valley moved for dismissal or

judgment on all of Sumner’s claims. Their motion for summary judgment and plea

to the jurisdiction expressly argued that “[t]he [trial] Court should affirm by

summary judgment the [Board’s] decision to grant the Khans’ request for a variant

to the [Building Setback Ordinance]” and “should dismiss for lack of subject

matter jurisdiction the other claims asserted by Sumner against the City and its

Officials.” This is precisely the relief that the trial court granted. Moreover, the

motion expressly argued that “judicial review of the [Board’s] decision . . . under

Chapter 211 of the Texas Local Government Code subsumes Sumner’s declaratory

judgment claims.” Sumner did not address this argument in his opposition to the

motion below nor in this appeal.

      Sumner further argues, in a single paragraph, that the trial court failed to rule

on his own motion for summary judgment and that ruling on the motion was a

ministerial act. He contends, “Certain aspects of Appellant’s Motion for Summary

Judgment are implicitly overruled by the Final Judgment, but as set forth above,

Appellees failed to move for relief on all claims, which were subject to Appellant’s

Motion for Summary Judgment.” He does not explain which claims he believes

were not covered by Spring Valley’s motion for summary judgment. Nor does he


                                         16
set forth any of the arguments from his own motion. He also does not explain how

any of his claims were left unresolved by the trial court’s order affirming the

Board’s decisions and dismissing with prejudice all of Sumner’s claims against the

other defendants. By failing to adequately brief this argument, Sumner has waived

it. TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the

record.”).

      On its face, Spring Valley’s motion for summary judgment and plea to the

jurisdiction addressed all claims and parties, and the trial court’s judgment states

that it is “a final order as to all parties and all claims.” Cf. Lehmann, 39 S.W.3d at

192–93. We therefore overrule Sumner’s arguments regarding the finality of the

trial court’s order and Sumner’s motion for summary judgment and proceed to the

merits of the appeal.

                                 Variance Decision

      In his first issue, Sumner argues that the Board’s decision to grant a Building

Setback Ordinance variance was supported by insufficient evidence because there

was no evidence that a special condition existed on the Khans’ property or that the

variance was consistent with the public interest and the spirit of the ordinance.

Spring Valley responds that Sumner failed to meet his burden in the trial court to

show that the Board acted improperly.


                                         17
      A zoning board of adjustment may “hear and decide an appeal that alleges

error in an order, requirement, decision, or determination made by an

administrative official in the enforcement of this subchapter or an ordinance

adopted under this subchapter.” TEX. LOC. GOV’T CODE ANN. § 211.009(a)(1)

(West 2012). It may also “authorize in specific cases a variance from the terms of a

zoning ordinance if the variance is not contrary to the public interest and, due to

special conditions, a literal enforcement of the ordinance would result in

unnecessary hardship, and so that the spirit of the ordinance is observed and

substantial justice is done.” Id. § 211.009(a)(3).

      As the party challenging the Board’s actions, Sumner had the burden of

proof to establish the illegality of the Board’s order. Billingsley Family Ltd. P’ship,
442 S.W.3d at 474; Hagood, 982 S.W.2d at 18; Turcuit, 658 S.W.2d at 834.

Whether a hardship exists is a question of fact to be determined by the Board.

Boyar, 158 S.W.3d at 553; Ferris v. City of Austin, 150 S.W.3d 514, 521 (Tex.

App.—Austin 2004, no pet.) (citing Freeman v. Bd. of Adjustment, 230 S.W.2d
387, 388 (Tex. Civ. App.—San Antonio 1950, no writ)). “On appeal, the issue is

not whether there was hardship, but whether the trial court . . . could conclude as a

matter of law that the Board had evidence of a substantive and probative nature

[to] conclude that a literal enforcement would result in an unnecessary and unique

hardship.” Ferris, 150 S.W.3d at 521.


                                          18
      The Board heard testimony from Mr. Khanausakpkul that he relied on his

professional contractors and surveyors in planning and building the addition to the

Khans’ home, that the incorrect setback was inadvertent and due to “a newly

discovered peculiar existence of a one-fourth foot gap between [the Khans’]

property and Mr. Sumner’s property,” that the structure was still 8.1 feet from

Sumner’s property line, and that a variance would not harm the public or

surrounding properties. Mr. Khanausakpkul further testified that literal

“enforcement of the 8 foot setback will cause us and our 2 month old baby to be in

financial, physical, and emotional hardship, as the cost, effort, and time for

modifying the structure to be in compliance with the setback provision, well, will

be extreme.” He continued, “[W]e [would] not be able to move into our new house

when the lease of our current apartment expires at the end of [June 2010].”

Testimony by the Khans’ contractor, Waller, and surveyor, White, confirmed that

the setback violation was inadvertent and remained undiscovered until construction

of the Khans’ addition was substantially complete. Based on this evidence, we hold

that “the trial court, after examining all the evidence, could conclude as a matter of

law that the Board had evidence of a substantive and probative nature before it

upon which it could conclude that a literal enforcement would result in an

unnecessary and unique hardship.” Ferris, 150 S.W.3d at 521.




                                         19
      Sumner also argues that while Mr. Khanausakpkul “presented some

testimony as to his potential financial hardship if the setback variance was not

granted, but did not, in any way, present actual evidence demonstrating that special

conditions existed on the property or that the variance is consistent with the public

interest and the spirit of the ordinance.” We disagree. Construction had been

substantially completed on the addition by the time that Sumner first complained

of a potential ordinance violation. The Board heard testimony that the Khans’

home was still more than 8 feet from Sumner’s property line. The setback violation

was, according to multiple witnesses, a result of an error made repeatedly over

many years by numerous professionals attempting to sort out conflicts between

prior surveys and the physical markers in the ground. Based on these facts, we hold

that the trial court could properly conclude that the Board heard evidence from

which it could find a special condition on the Khans’ property.

      Sumner also contends that the Board lacked evidence that the variance

would be consistent with the public interest or the spirit of the ordinance. But, as

discussed above, the Board heard testimony about the inadvertence of the

encroachment, its minimal extent, and the limited impact, if any, that it would have

on the public. Sumner’s argument is further undermined by express limitations in

the variance itself. First, the variance is limited to the Khans’ “existing house as

constructed.” “If the house is demolished or destroyed, then any future


                                         20
construction shall comply with the City’s setback lines. Any addition to or

expansion of any structure on the property shall comply with the City’s setback

requirements.” It also provided that no fence between the Khans’ home and

Sumner’s home could be located more than seven feet from the Khans’ home.

Finally, it required the Khans to execute and deliver a quitclaim deed to Sumner

“for all of Lot 274 and the Southeasterly 36.5 feet of Lot 273,” thus resolving the

question of who owned the strip of no-man’s-land between the properties, at least

to the extent that it was disputed by the Khans and Sumner. Given these

restrictions and the limited nature of the six-inch encroachment by one part of the

Khans’ home, the trial court could properly have found that Sumner failed to

demonstrate that the variance was inconsistent with either the public interest or the

spirit of the City’s ordinances.

      Finally, we note that the Board’s decision to grant a variance was consistent

with variances granted or sustained in other cases. For example, in Board of

Adjustment, City of Corpus Christi v. McBride, 676 S.W.2d 705 (Tex. App.—

Corpus Christi 1984, no writ), the court of appeals affirmed a trial court decision

that a board of variances should have granted a variance when the homeowners in

question had obtained prior approval of their building plans and discovered a

setback violation only after 75 to 80% of construction work had been completed,

despite the fact that the construction was “in substantial compliance” with the


                                         21
building plan. 676 S.W.2d at 706–07. Compliance as ordered by the board would

have required “at least the partial removal of [a] covered patio,” while “the trial

court’s order would permit it to remain as built.” Id. at 707. “To make the

modification required by the decision of the Board would [have] require[d]

extensive structural and cosmetic changes.” Id. at 708. The trial court therefore

modified the board’s order to grant a broader variance than that granted by the

board, and the court of appeals affirmed. Id. at 706, 709.

      Similarly, in Town of South Padre Island, Texas v. Cantu, 52 S.W.3d 287

(Tex. App.—Corpus Christi 2001, no pet.), homeowners submitted a survey

showing a proposed home that would have “protruded approximately two feet over

a building-setback line mandated by a Town zoning ordinance.” 52 S.W.3d at 288–

89. The violation, however, was unknown at the time, and the homeowners first

learned of it “[w]hen the home was nearly eighty percent complete, [and] a

building inspector informed” them of the violation. Id. After conducting another

survey, the homeowners learned that the bedroom over their garage protruded

twenty-two inches into the airspace over the setback line. Id. at 289. They

requested a variance, which received a majority vote of the zoning board, but did

not pass by the seventy-five percent majority required by statute. Id.; see TEX. LOC.

GOV’T CODE ANN. § 211.009(c)(3). The trial court found that the board had abused

its discretion by denying the variance due to the hardship that the homeowners


                                         22
would suffer if the ordinance was enforced literally, and the court of appeals

affirmed. 52 S.W.3d at 289, 291.

      Sumner argues that these cases are distinguishable, relying instead on City of

Dallas v. Vanesko, 189 S.W.3d 769 (Tex. 2006), in which the Supreme Court of

Texas distinguished both Cantu and McBride. Id. at 772–73. In that case, Dallas

had a zoning ordinance that significantly restricted its zoning board’s ability to

grant variances, beyond the limitations imposed by the Local Government Code.

Id. Specifically, Dallas prohibited granting variances “to relieve a self created or

personal hardship, nor for financial reasons only.” Id. at 772. According to

Sumner, the City similarly restricts the Board because its ordinances provide that

the Board

      will grant Variances from the provisions of this Comprehensive
      Zoning Ordinance where such modifications of the height, yard, area
      width, lot depth, screening wall, coverage and parking regulations are
      necessary to secure an appropriate development of a parcel of land
      which differs from other parcels within the district by being of such
      restricted area, shape or slope that it cannot be appropriately
      developed without modification.

SPRING VALLEY VILLAGE, TEX., PLANNING & ZONING ORDINANCES § A1:02.04

(2008). Sumner’s argument misconstrues this ordinance. Unlike the ordinance in

Vanesko, which prohibited a board from granting variances in certain

circumstances, Section A1:02.04 merely provides that the Board will grant

variances in certain circumstances and under certain limitations. Id. It does not


                                        23
purport to prohibit the Board from granting variances under other circumstances as

permitted by the Local Government Code.

      We hold that the trial court could have determined that sufficient evidence

supported the Board’s decision to grant a variance of the Building Setback

Ordinance to the Khans. Accordingly, we overrule Sumner’s first issue.

                   Certificate of Occupancy and Compliance

      In his second issue, Sumner argues that “the Board abused its discretion in

upholding [Flores’s] decision to issue a Certificate of Occupancy and Compliance

when there was no determination whether the [Khans’ addition] complied with the

height, building setback, and mechanical setback” ordinances. 9 Spring Valley

responds that neither the trial court nor this Court has jurisdiction over any such

claim because Sumner did not challenge the issuance of the Certificate of

Occupancy and Compliance in front of the Board. Indeed, he expressly disavowed

any such challenge, testifying at the September 30, 2010, Board hearing that he

was not asking the Board to revoke the Khans’ permit. Instead, he asked the Board

“to rule on whether or not the City made a proper judgment as to how the height

[of the Khans’ home] is computed.” He reiterated,

      I want you to make a ruling that Mr. Flores’s interpretation is
      incorrect and that my interpretation is correct. Or said another way, I
      want you to make a ruling that the building height exceeds the legal
      limit. What to do about that is not the subject of this hearing.

9
      In his argument, however, he addresses only the Height Ordinance.
                                         24
According to Spring Valley, Sumner thus failed to exhaust his administrative

remedies with respect to the permit before initiating this suit. We agree.

       The trial court had power to review only a “decision” by the Board “that is

appealed” to the trial court. TEX. LOC. GOV’T CODE ANN. § 211.011(a), (c), (f). But

the Board made no decision regarding the propriety of Flores’s issuance of a

Certificate of Occupancy and Compliance. Indeed, Sumner expressly disavowed

any challenge to Flores’s issuance of the certificate during the Board’s hearing on

the Height Ordinance. His live pleading makes no mention of any alleged Board

action or failure to act with respect to the certificate.

      Because the Board made no “decision” regarding whether Flores properly

issued the certificate, that question was not properly before the trial court, and we

do not have jurisdiction over it on appeal. See id.; see also TEX. R. APP.

P. 33.1(a)(1) (“As a prerequisite to presenting a complaint for appellate review, the

record must show that . . . the complaint was made to the trial court . . . .”). We

overrule Sumner’s second issue.

                     Whether Sumner has a Property Interest

       In his third issue, Sumner argues that he has a property interest in the

enforcement of the Height Ordinance “if there is reason to believe that failure to

comply would result in a violation of his constitutionally protected interest in the

one story deed restriction.” Spring Valley responds that Sumner has not established


                                            25
any property interest implicated by this suit and that, even if he had such an

interest, Texas courts do not recognize a private cause of action for violations of

Article 1, Section 19 of the Texas Constitution.

      Sumner contends that “a constitutional claim can arise when private property

rights are taken for the benefit of another private party.” In support of this

statement, he relies entirely on Bennett v. Planning Comm’n, City of Bryant,

No. 4:09-CV-00315, 2010 WL 1417971 (E.D. Ark. Mar. 31, 2010). In that case, a

zoning board permitted property to be replatted so as to eliminate a “bill of

assurance,” effectively a deed restriction, prohibiting subdivision of the property or

use for non-residential purposes. Id. at *1. Sumner argues, “According to Bennett,

Appellant has a constitutionally protected interest in the compliance of the Khan’s

property with the height ordinance if there is reason to believe that failure to

comply would result in a violation of his constitutionally protected interest in the

one story restriction in his deed restrictions.” (emphasis original). This argument is

inapposite.

      The federal district court in Bennett concluded that the plaintiffs had raised a

federal takings claim, actionable under 42 U.S.C. § 1983, because the board in that

case actually eliminated a substantive right, namely the bill of assurance. Id. at

*5–7, *9. By contrast, the Board here has not done anything whatsoever to any

deed restrictions applicable to Sumner’s property or the Khans’ property, and its


                                         26
decision to grant a variance of the Building Setback Ordinance in no way impairs

any party’s rights under any deed restrictions, which may be more or less

expansive than the City’s ordinances or the variance. Further, neither the Local

Government Code nor the City’s ordinances give the Board any power to enforce

deed restrictions, as opposed to zoning ordinances. As Lusk, writing for the Board,

explained in a letter to Sumner, “The Board of Adjustment, an administrative body

authorized to act by State law and the City’s Zoning Ordinance, can only hear

zoning matters.” As a federal court case applying federal and Arkansas law to an

administrative decision totally unlike the Board’s actions here, Bennett has no

precedential value for this case, which involves questions of Texas law.

      Sumner’s arguments regarding deed restrictions notwithstanding, this case

involves only claims regarding the enforcement, lack of enforcement, or variance

of the City’s ordinances. As Judge Ellison explained during this litigation’s sojourn

into the federal district court, “[t]here is simply no protected property interest in

having a zoning ordinance enforced against one’s neighbors.” Sumner, 2013 WL
1336604, at *5 (citing Horton, 117 Fed. App’x at 347). Judge Ellison elaborated,

      Furthermore, Texas case law makes clear that an individual has no
      protected property interest in the continued use of his property for a
      particular purpose just because such use has commenced or an initial
      zoning classification has been made. City of Univ. Park v. Benners,
      485 S.W.2d 773, 778 (Tex. 1972), abrogated on other grounds by Bd.
      of Adjustment of City of San Antonio v. Wende, 92 S.W.3d 424 (Tex.
      2002); City of La Marque v. Braskey, 216 S.W.3d 861, 863 (Tex.
      App.—Houston [1st Dist.] 2007, pet. denied). Accordingly, the mere
                                         27
      fact that Plaintiff has grown accustomed to a certain degree of privacy
      and a particular neighborhood character does not grant him a
      protected property interest in these qualities.

Id. We agree with Judge Ellison’s exposition of Texas law. 10 See, e.g., Benners,
485 S.W.2d at 778; Braskey, 216 S.W.3d at 863; Weatherford v. City of San

Marcos, 157 S.W.3d 473, 483 (Tex. App.—Austin 2004, pet. denied).

      Because Sumner had no property interest in the enforcement of the City’s

ordinances against the Khans, we overrule Sumner’s third issue.

                   Constitutional Right to Cross-Examination

      Sumner’s fourth issue addresses whether he had a constitutional right to

cross-examination of witnesses in the Board’s hearings. According to Sumner, due

process required that he be permitted to cross-examine witnesses, and the Board

violated Article 1, Section 19 of the Texas Constitution by making its decisions

without permitting him to do so. Thus, the trial court erred in affirming the Board’s

decisions. Spring Valley responds that Sumner had no such right because he was

not a party to the hearing regarding the Building Setback Ordinance variance, he

did not tender questions to be asked by the presiding officer at either hearing, and

he failed to request permission to cross-examine witnesses at either hearing.

10
      Spring Valley has not pleaded or argued on appeal that Sumner’s claims are barred
      by the doctrines of “law of the case” or res judicata by virtue of Judge Ellison’s
      decision. For these reasons, we need not and do not consider whether any of
      Sumner’s claims are barred by the law of the case or by the doctrine of res
      judicata. Nevertheless, our holding is consistent with Judge Ellison’s resolution of
      the legal questions implicated by Sumner’s federal claims.
                                           28
      In administrative hearings, due process requires that parties be accorded a

full and fair hearing, including the right to cross-examine adverse witnesses and to

present and rebut evidence on disputed fact issues. Richardson v. City of Pasadena,

513 S.W.2d 1, 3–4 (Tex. 1974); see also City of Corpus Christi v. Pub. Util.

Comm’n of Tex., 51 S.W.3d 231, 262 & nn. 150–51 (Tex. 2001) (Owen, J.,

concurring, joined by seven other members of the Court) (citing Richardson, 513
S.W.2d at 3). But “[d]ue process does not require that every administrative

proceeding contain the full procedural framework of a civil trial.” Bexar Cnty.

Sheriff’s Civil Serv. Comm’n v. Davis, 802 S.W.2d 659, 664 (Tex. 1990); City of

Corpus Christi, 51 S.W.3d at 262 & n.152 (Owen, J., concurring). Rather, in the

zoning ordinance context, the Local Government Code requires zoning boards to

adopt rules of procedure for their meetings. TEX. LOC. GOV’T CODE ANN.

§ 211.008(e) (West 2012).

      Section 01:03.02 specifically reference these rules. SPRING VALLEY

VILLAGE, TEX., PLANNING & ZONING ORDINANCES § 01:03.02. The rules of

procedure adopted by the Board provide that the applicant for relief from the Board

is automatically a party to any hearing. The rules also provide that others may

obtain party status:

      Other persons may request party status by filing a written motion and
      demonstrating that (1) they oppose the action requested by the
      applicant and (2) the outcome of the hearing would affect them in a
      way that is markedly different from the way it would affect the public.
                                        29
      Admission of additional parties is discretionary, and it requires the
      affirmative vote of at least three members. Party status is not
      necessary to present comments, opinions or evidence to the Board.

      The rules also provide that anyone “may submit questions to be asked by the

presiding officer, at the presiding officer’s discretion.” “If requested by written

motion and supported by a showing of good cause and true need, the Board may

allow direct cross-questioning by a party or the Building Official.” “The Board

may impose reasonable limitations on cross-questioning, if granted.”

      It is undisputed that Sumner was not a party to the hearing on the Khans’

application for a variance to the Building Setback Ordinance, did not submit

questions to be asked by the presiding officer at either hearing, and did not request

by written motion permission to cross-examine witnesses at either hearing. Sumner

argues that we should disregard these facts because the Board “applied previously

undisclosed and arbitrary procedures” in following its own rules of procedure, and

“whether [Sumner] had notice of the Board’s rules (which he denies he did) is a

genuine issue of material fact that should have precluded summary judgment.” But

“all persons are presumed to know the law.” E.g., Greater Houston Transp. Co. v.

Phillips, 801 S.W.2d 523, 525 n.3 (Tex. 1990). Sumner has not identified any

evidence in the record that he did not know of the existence of the relevant rules of

procedure, much less that the Board somehow kept them a secret.




                                         30
      Further, Sumner testified at his deposition that he did not request cross-

examination of any witnesses:

      Q.     You never expressed to anyone your desire to cross-examine
             any of the other witnesses at the hearing, did you?

      A.     I expressed the desire to speak. I did not explicitly call it a
             cross-examination.

He clarified that he “expressed the desire to speak” by “raising [his] hand and

asking to be heard,” by “walk[ing] in the front door,” and “by rolling [his] eyes

back in [his] head and looking at the ceiling and acting like this is a joke.” He

admitted, however, that he never used the word “cross-examination” and never told

any member of the Board that he wanted to ask a question of a witness except by

his body language.

      Because Sumner did not request the opportunity to cross-examine any

witness, either by formal compliance with the Board’s duly adopted rules of

procedure or by an informal request at a hearing or at any other time, and because

he was never expressly denied that right, he has failed to raise any genuine issue as

to any material fact regarding his complaint that he was denied the right to cross-

examine witnesses. We therefore hold that the trial court did not err in granting

summary judgment affirming the Board’s actions.




                                         31
           Constitutional Challenges to Adoption of City Ordinances

      In his fifth and final issue, Sumner argues that the City violated his

substantive due process rights by adopting (1) the 2011 amendment to the Height

Ordinance, (2) the Third Story Ordinance, (3) an ordinance defining the term

“residential story,” (4) the so-called “New Two Story Ordinance,” (5) the Height

Ordinance, and (6) the so-called “Two Story Ordinance.” Spring Valley responds

that the restrictions in question were reasonable and that Sumner failed to show a

clear abuse of municipal discretion or conclusive evidence that the zoning

ordinances were arbitrary.

      As we have already discussed and as explained by Judge Ellison, Sumner

has no right to have his property classified a certain way under a zoning ordinance,

to have zoning ordinances permit particular uses of his property, or to the

continuation or enforcement of any particular zoning ordinance or classification

thereunder. Sumner, 2013 WL 1336604, at *5 (citing Horton, 117 Fed. App’x at

347); see, e.g., Benners, 485 S.W.2d at 778; Braskey, 216 S.W.3d at 863;

Weatherford v. City of San Marcos, 157 S.W.3d 473, 483 (Tex. App.—Austin

2004, pet. denied). Sumner argues, however, that any amendment to a zoning

ordinance nonetheless must be justified by such great changes in the character and

use of the affected district or surrounding area such that the public’s health, morals,




                                          32
safety, or welfare demands the amendment or because the amendment was part of

an orderly plan for development.

      It is settled law that a city may rezone or amend its ordinances “as long as

the action is not arbitrary, capricious and unreasonable.” City of Pharr v. Tippitt,

616 S.W.2d 173, 177 (Tex. 1981); see Benners, 485 S.W.2d at 778. A city’s

zoning ordinance “is presumed to be valid and the burden is on the one seeking to

prevent its enforcement, whether generally or as to particular property, to prove

that the ordinance is arbitrary or unreasonable in that it bears no substantial

relationship to the health, safety, morals or general welfare of the community.”

City of Pharr, 616 S.W.2d at 176. “The party attacking the ordinance bears an

extraordinary burden to show that no conclusive or even controversial or issuable

fact or condition existed which would authorize the municipality’s passage of the

ordinance.” City of Brookside Vill. v. Comeau, 633 S.W.2d 790, 792–93 (Tex.

1982) (internal quotation marks omitted); Baccus v. City of Dallas, 454 S.W.2d
391, 392 (Tex. 1970); Baird v. City of Melissa, 170 S.W.3d 921, 928 (Tex. App.—

Dallas 2005, pet. denied); City of San Antonio v. Arden Encino Partners, Ltd., 103
S.W.3d 627, 631 (Tex. App.—San Antonio 2003, no pet.). Thus, “[t]he burden on

the party attacking the municipal legislative action is a heavy one.” City of Pharr,
616 S.W.2d at 176.




                                        33
      Sumner makes two arguments in support of his contention that the City

violated his substantive due process rights in adopting the challenged ordinances.

First, he attacks all six ordinances on the grounds that no changed conditions or

orderly plan for development existed at the times when the ordinances were

adopted. As support, he relies on his own affidavit, in which he states that he

“could not find support for the general claim” that encouraging development of

two-story homes would increase property values. He also testified, however, that

“[l]ocal realtors have long promoted the idea that lifting the two story restriction

will increase property value by causing redevelopment” but that he found “very

little” to support that claim. Sumner’s own affidavit thus establishes that there was

a controversy regarding the potential impact of two-story homes on property

values. Assuming that the City was motivated to adopt the ordinances by a desire

to “enhance property values,” such a motivation can constitute a rational basis for

the City’s action. E.g., City of New Orleans v. Dukes, 427 U.S. 297, 304–05, 96 S.

Ct. 2513, 2517 (1976); Sumner, 2013 WL 1336604, at *6 (citing Yur-Mar, L.L.C.

v. Jefferson Parish Council, 451 Fed. App’x 397, 401 (5th Cir. 2011)).

      Taking Sumner’s testimony as true, we hold that it does not show that “no

conclusive or even controversial or issuable fact or condition existed” supporting

the adoption of the challenged ordinances. Comeau, 633 S.W.2d at 792–93;




                                         34
Baccus, 454 S.W.2d at 392; Baird, 170 S.W.3d at 928; Arden Encino Partners,
103 S.W.3d at 631.

      Second, Sumner argues that the 2011 ordinance amending Section 03:H-01

“is different, and less restrictive than what the Planning and Zoning Commission

(‘P&Z’) reviewed and recommended to City Council.” According to Sumner,

Texas case law requires that the adopted ordinance be the same as the proposal

considered by a zoning commission or less restrictive than the pre-amendment

version of the ordinance.

      We cannot and do not reach the merits of this argument, however, as Sumner

does not identify any evidence of what language the Planning and Zoning

Commission considered. Instead, he points only to legal conclusions in his tenth—

now superseded—amended petition, in which he states that the adopted

amendment differs substantively from the proposed amendment, again without

providing either version of the language or adducing any evidence. By failing to

identify the language at issue or any support for this argument, Sumner has waived

it. See TEX. R. APP. P. 38.1(i).

      We hold that Sumner did not present any facts sufficient to meet his burden

in challenging the City’s ordinances as violating his substantive due process rights.

And as we have previously noted,11 because Sumner’s identifications of the “New


11
      See nn. 6–7, supra.
                                         35
Two Story Ordinance” and “Two Story Ordinance” are incomplete to the point that

we cannot determine which ordinances he challenges and because he does not

discuss or analyze either of these ordinances, he has waived any challenge to those

two ordinances.

      We hold that Sumner has not demonstrated that the trial court erred by

granting Spring Valley’s motion for summary judgment and plea to the

jurisdiction, and we overrule Sumner’s fifth issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Harvey Brown
                                              Justice

Panel consists of Justices Jennings, Higley, and Brown.




                                         36